DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2. Claims 1-4, 6-14, and 16-20 are allowed.

3. The following is an Examiner’s reason for allowance.

4. Regarding claims 1 (method), 11 (system) 20 (system) the closest prior art is Hemenway Jr. et al. (US 9515736) and Llorente et al (Radio-over-fibre Techniques and Performance – 2010 attached). Regarding claim 1, Hemenway Jr. discloses a method for communication, the method comprising: in a photonic circuit comprising a directional coupler, (optical receiver with delay interferometer as directional coupler for splitting the input optical signal into two output optical signals 128, 130; see figure 2;(Equivalent to Applicant’s figure 5) first and second photodetectors, (photodetectors 162 , see figure 2;(Equivalent to Applicant’s figure 5) and a gain stage,(differential amplifier 164 as gain stage, see figure 2;(Equivalent to Applicant’s figure 5) and receiving an input optical signal; (optical receiver receiving the input optical signal 122, see figure 2;(Equivalent to Applicant’s figure 5) splitting the input optical signal into first and second non- delayed optical signals using the directional coupler; (the input optical signal 122 is split into two non-delayed optical signals128,130 by using the delay interferometer as directional coupler , see figure 2;(Equivalent to Applicant’s figure 5), the directional coupler at an output of the directional coupler; the directional coupler; (optical receiver with delay interferometer as directional coupler for splitting the input optical signal into two output optical signals 128, 130; see figure 2;(Equivalent to Applicant’s figure 5) generating a differential output voltage based on the first and second electrical currents using the gain stage ;(the balanced optical receiver comprises two matched photodetectors 162 and the electrical output of the matched photodetectors 162 are coupled to the differential amplifier 164 , see column 8,lines 58-63 and figure 2;(Equivalent to Applicant’s figure 5).  Further Llorente et al (Radio-over-fibre Techniques and Performance – 2010 attached) discloses wherein the second non-delayed optical signal is provided to the second photodetector without an optical delay in a portion of the input optical signal corresponding to the second non-delayed signal; (no delay is provided to the optical signal in an input portion of the optical signal; see figure 3 ;(Equivalent to Applicant’s figure 5) delaying the first non- delayed optical signal received from using an optical delay (delaying one path of the photodetector after splitting the non–delayed optical signal, See figure 3; (Equivalent to Applicant’s figure 5) wherein the optical delay is positioned between and the first photodetector, (a delay is placed in one path of the photodetector after splitting the non–delayed optical signal, See figure 3; (Equivalent to Applicant’s figure 5) generating a first electrical current from the first delayed optical signal using the first photodetector ;(first photo detector for generating a first electrical current from the delayed optical signal, see figure 3; (Equivalent to Applicant’s figure 5) ;(second photo detector for generating a second electrical current from the non-delayed optical signal, see figure 3; (Equivalent to Applicant’s figure 5) and one of the ordinary skilled in the art before the effective filling date of the invention would be motivated to provide desired delay to the received signal to adjust the relative delay between the two received signals. 

However regarding claim 1, the prior art of record fails to disclose splitting the second non-delayed optical signal into third and fourth optical signals using a second directional coupler.

However regarding claim 11, the prior art of record fails to disclose split the second non-delayed optical signal into third and fourth optical signals using a second directional coupler.

However regarding claim 20, the prior art of record fails to disclose split the second non-delayed optical signal into third and fourth optical signals using a second directional coupler.






art made of record to overcome the limitations as discussed above.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue and to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled "Comments on Statement of
Reasons for Allowance”.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below:

a. Noheji et al (US 7805085) discloses an optical reception apparatus providing delay to the branched optical paths input to the balanced photo detectors, see figure 1.

b. Lee et al. (US 2006/0072924) discloses duo-binary optical transmitter with a splitter and delayer providing delay to the one output of the optical splitter, see figure 2.

c. Kim et al. (US 2006/0072927) discloses an optical receiver for receiving a differential modulated optical signals, see figure 1.

d. Chan et al; (Suppression of phase induced Intensity Noise in optical delay line signal processors using a delayed differential technique – 2009 attached) discloses phase noise reduction technology based on a delayed differential structure, see figure 1b. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636